                  IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                            FILE NO.: 1:18-CV-96

                                            )
  BRIAN HOGAN, et al.,                      )
                                            )
                          Plaintiffs,       )   PLAINTIFFS’ MOTION FOR
                                            )   AWARD OF PREJUDGMENT
                   v.                       )          INTEREST
                                            )
  CHEROKEE COUNTY, et al                    )
                                            )
                        Defendants,         )
                                            )

      NOW COME the Plaintiffs and move this Honorable Court to award

prejudgment interest to the Plaintiffs.

      1. The complaint was filed on March 14, 2018, in the Superior Court Division

          of the North Carolina General Court of Justice. [Doc 1-1] The defendants

          fervently contested the claims, which led to extensive motion practice,

          including motions to dismiss, extensive discovery and discovery motions,

          and motions for summary judgment. See Docs 9, 13, 21, 27, 32, 52, 56,

          60, 62, and 88 (and associated memoranda, responses, and replies).

      2. The case was called for trial on May 10, 2021. On May 14, 2021, the jury

          returned a verdict finding defendants Scott Lindsay, Cindy Palmer and

          Cherokee County liable for multiple claims, including violations of 42

                                          -1-



     Case 1:18-cv-00096-MR-WCM Document 149 Filed 07/03/21 Page 1 of 5
          U.S.C. § 1983. The jury awarded damages for Plaintiff Brian Hogan of

          $1.5 million and for Plaintiff H.H. of $3.1 million. [Doc. 140] The Court

          entered judgment accordingly on June 21, 2021. [Doc. 147]

       3. Plaintiff Brian Hogan is entitled to prejudgment interest in the amount of

          $428,498.28.

       4. Plaintiff H.H. is entitled to prejudgment interest in the amount of

          $885,563.11.

       5. A memorandum of points and authorities is being filed contemporaneously

          with this motion.

       Respectfully submitted, this the 3rd day of July, 2021.

                          Law Office of David A. Wijewickrama, PLLC

BY:


/s/David A. Wijewickrama               /s/ Ronald L. Moore
David A. Wijewickrama                  Ronald L. Moore
N.C. State Bar No.: 30694              N.C. Bar No.: 9619
95 Depot Street                        P.O. Box 18402
Waynesville, NC 28786                  Asheville, NC 28814
Phone: (828) 777-1812                  Phone: 828 -452 -5801
Fax: (828) 253 -2717                   Fax: 828 -454 -1990
Attorney for Brian Hogan               Attorney for H.H.

/s/ Melissa Jackson                    /s/ D. Brandon Christian
Melissa Jackson                        D. Brandon Christian
N.C. State Bar No.: 34013              N.C. State Bar No.: 39579
95 Depot Street                        3344 Presson Road
Waynesville, NC 28786                  Monroe, NC 28112
                                         -2-



      Case 1:18-cv-00096-MR-WCM Document 149 Filed 07/03/21 Page 2 of 5
Phone: 828 -452 -5801            Phone :(910) 750-2265
Attorney for Brian Hogan         Attorney for H.H.




                                   -3-



    Case 1:18-cv-00096-MR-WCM Document 149 Filed 07/03/21 Page 3 of 5
                         CERTIFICATE OF SERVICE

       This is to certify that on July 3 2021, a copy of the foregoing PLAINTIFFS’
MOTION FOR AN AWARD OF PREJUDGMENT INTEREST was electronically
filed with the Clerk of Court using CM/ECF system, which will send notification to
all counsel having made appearances in the case as follows:

Patrick Houghton Flanagan
Virginia Wooten
Cranfill, Sumner & Hartzog, L.L.P.
2907 Providence Road
Charlotte, NC 28230
704-940-3419
704-332-9994 (fax)
phf@cshlaw.com
Attorney for Defendant Scott Lindsay in his individual capacity

Sean F. Perrin
Womble Bond Dickinson (US) LLP
301 S. College St., Ste 3500
Charlotte, NC 28202
704 331-4992
704 338-7814 (fax)
sean.perrin@wbd-us.com
Attorney for Defendants Cherokee County, Scott Lindsay in his official capacity only
and Cindy Palmer in her official capacity only

John L. Kubis, Jr
Teague Campbell Dennis & Gorham, LLP
22 South Pack Square, Suite 800
Asheville, NC 28801
828-254-4515
828-254-4516 (fax)
jkubis@teaguecampbell.com
Attorney for Defendant Cindy Palmer in her individual capacity

                                      /s/ D. Brandon Christian
                                      D. Brandon Christian
                                      N.C. State Bar No.: 39579
                                        -4-



     Case 1:18-cv-00096-MR-WCM Document 149 Filed 07/03/21 Page 4 of 5
                             3344 Presson Road
                             Monroe, NC 28112
                             Phone :(910) 750-2265
                             Attorney for H.H.




                               -5-



Case 1:18-cv-00096-MR-WCM Document 149 Filed 07/03/21 Page 5 of 5
